Exhibit 10.1

 

CEPHALON, INC.

 

2004 EQUITY COMPENSATION PLAN

 

(As Amended and Restated, Effective as of May 23, 2008)

 

The purpose of the Cephalon, Inc. 2004 Equity Compensation Plan (the “Plan”) is
to provide (i) designated employees of Cephalon, Inc. (the “Company”) and its
subsidiaries, (ii) certain consultants and advisors who perform valuable
services for the Company or its subsidiaries and (iii) non-employee members of
the Board of Directors of the Company (the “Board”), with the opportunity to
receive grants of incentive stock options, nonqualified stock options and stock
awards, as set forth herein.  The Company believes that the Plan will encourage
the participants to contribute materially to the growth of the Company, thereby
benefiting the Company’s stockholders, and will align the economic interests of
the participants with those of the stockholders.

 

1.             Administration

 

(a)           Committee.  The Plan shall be administered by a committee, which
may consist of “outside directors” as defined under section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and related Treasury
regulations and “non-employee directors” as defined under Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  However, the
Board may ratify or approve any grants as it deems appropriate.

 

(b)           Committee Authority.  The Committee shall have the sole authority
to (i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms of any previously issued grant, so long as no previously granted
option is repriced, replaced, or regranted through cancellation, or by lowering
the option exercise price of a previously granted option, unless the
stockholders of the Company provide prior approval, and (v) deal with any other
matters arising under the Plan.  Notwithstanding the foregoing, non-employee
members of the Board shall be eligible to receive only nonqualified stock
options pursuant to the provisions of Section 6 hereof.

 

(c)           Committee Determinations.  The Committee shall have full power and
authority to administer and interpret the Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion.  The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder.  All powers of the
Committee shall be executed in its

 

1

--------------------------------------------------------------------------------


 

sole discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated individuals.

 

2.             Grants

 

Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5  (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
“Options”) grants or Nonqualified Stock Options to non-employee members of the
Board as described in Section 6 and stock awards as described in Section 7
(“Stock Awards”) (hereinafter collectively referred to as “Grants”).  All Grants
shall be subject to the terms and conditions set forth herein and to such other
terms and conditions consistent with this Plan as the Committee deems
appropriate and as are specified in writing by the Committee to the individual
in a grant instrument or an amendment to the grant instrument (the “Grant
Instrument”).  The Committee shall approve the form and provisions of each Grant
Instrument.  Grants under a particular Section of the Plan need not be uniform
as among the grantees.

 

3.             Shares Subject to the Plan

 

(a)           Shares Limits.

 

(1)           Shares Authorized.  Subject to adjustment as described below, the
aggregate number of shares of common stock of the Company (“Company Stock”) that
may be issued or transferred under the Plan is 13,950,000 shares; provided,
however, that after May 22, 2008, no more than 500,000 shares of Company Stock
may be issued pursuant to Stock Awards that are granted under the Plan after
such date.

 

(2)           Annual Individual Maximum.  The maximum aggregate number of shares
of Company Stock that shall be subject to Grants made under the Plan to any
individual during any calendar year shall not exceed 500,000 shares, subject to
adjustment as described below.

 

(3)           Source of Shares for Issuance.  Shares issuable pursuant to the
exercise of Options and the grant of Stock Awards may be delivered out of the
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan.

 

(4)           Expiration of Options; Canceled, Forfeited, Exchanged, Surrendered
Options.  With respect to Options granted under the Plan that expire at the end
of their original term without having been exercised, the shares of Company
Stock subject to such Options will not be available for future issuance or
transfer under the Plan.  With respect to Options granted under the Plan that
terminate or are canceled, forfeited, exchanged or surrendered without having
been exercised prior to the end of their original term, or any Stock Awards that
are forfeited prior to the end of the applicable Restriction Period (as defined
in Section 7), the shares of Company

 

2

--------------------------------------------------------------------------------


 

Stock subject to such Grants shall again be available for future issuance or
transfer under the Plan.

 

(b)           Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Grants, the maximum
number of shares of Company Stock that any individual participating in the Plan
may be granted as Options or Stock Awards in any year, the number of shares
covered by outstanding Grants, the kind of shares issued under the Plan, and the
price per share of such Grants shall be equitably adjusted by the Committee, in
such manner as the Committee deems appropriate, to reflect any increase or
decrease in the number of, or change in the kind or value of, the issued shares
of Company Stock to preclude, to the extent practicable, the enlargement or
dilution of rights and benefits under the Plan and such outstanding Grants;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated.  In addition, in the event of a Change of Control (as
defined in Section 11) or Corporate Transaction (as defined in Section 11), the
provisions of Section 11 shall apply.  Any adjustments to outstanding Grants
shall be consistent with section 409A or 422 of the Code, to the extent
applicable.  Any adjustments determined by the Committee shall be final, binding
and conclusive.

 

4.             Eligibility for Participation

 

(a)           Eligible Persons.  All employees of the Company and its
subsidiaries (“Employees”), including Employees who are officers or members of
the Board, and members of the Board who are not Employees (“Non-Employee
Directors”) shall be eligible to participate in the Plan; provided, however,
that Non-Employee Directors may only receive Nonqualified Stock Options pursuant
to Section 6.  Consultants and advisors who perform services for the Company or
any of its subsidiaries (“Key Advisors”) shall be eligible to participate in the
Plan if the Key Advisors render bona fide services to the Company or its
subsidiaries, the services are not in connection with the offer and sale of
securities in a capital-raising transaction, and the Key Advisors do not
directly or indirectly promote or maintain a market for the Company’s
securities.

 

(b)           Selection of Grantees.  The Committee shall select the Employees
and Key Advisors to receive Grants and shall determine the number of shares of
Company Stock subject to a particular Grant in such manner as the Committee
determines.  Grants to Non-Employee Directors shall be governed by Section 6. 
Employees, Key Advisors and Non-Employee Directors who receive Grants under this
Plan shall hereinafter be referred to as “Grantees”.

 

3

--------------------------------------------------------------------------------


 

(c)           Prospective Employees and Key Advisors.  Option and Stock Awards
may be granted to a prospective Employee or Key Advisor conditioned upon, and
the date of grant shall be no earlier than, the date such person becomes an
Employee or Key Advisor.

 

5.             Granting of Options

 

(a)           Number of Shares.  Subject to the limitations set forth in
Section 3 and except as provided in Section 6, the Committee shall determine the
number of shares of Company Stock that will be subject to each Grant of Options
to Employees, Non-Employee Directors and Key Advisors.

 

(b)           Type of Option and Price.

 

(i)            The Committee may grant Incentive Stock Options that are intended
to qualify as “incentive stock options” within the meaning of section 422 of the
Code or Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein.  Incentive Stock
Options may be granted only to Employees.  Nonqualified Stock Options may be
granted to Employees, Non-Employee Directors and Key Advisors.

 

(ii)           The purchase price (the “Exercise Price”) of Company Stock
subject to an Option shall be determined by the Committee and may be equal to or
greater than the Fair Market Value (as defined below) of a share of Company
Stock on the date the Option is granted; provided, however, that an Incentive
Stock Option may not be granted to an Employee who, at the time of grant, owns
stock possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary of the Company,
unless the Exercise Price per share is not less than 110% of the Fair Market
Value of Company Stock on the date of grant.

 

(iii)          If the Company Stock is publicly traded, then the Fair Market
Value per share shall be determined as follows: (x) if the principal trading
market for the Company Stock is a national securities exchange or the Nasdaq
National Market, the last reported sale price thereof on the relevant date or
(if there were no trades on that date) the latest preceding date upon which a
sale was reported, or (y) if the Company Stock is not principally traded on such
exchange or market, the mean between the last reported “bid” and “asked” prices
of Company Stock on the relevant date, as reported on Nasdaq or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Committee determines.  If the Company Stock is not publicly traded or, if
publicly traded, is not subject to reported transactions or “bid” or “asked”
quotations as set forth above, the Fair Market Value per share shall be as
determined by the Committee.

 

(c)           Option Term.  The Committee shall determine the term of each
Option.  The term of any Option shall not exceed ten years from the date of
grant.  However, an Incentive Stock Option that is granted to an Employee who,
at the time of grant, owns stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company, or

 

4

--------------------------------------------------------------------------------


 

any parent or subsidiary of the Company, may not have a term that exceeds five
years from the date of grant.

 

(d)           Exercisability of Options.  Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument.  The
Committee may impose such additional restrictions or conditions on the
exercisability of Options or on the shares of Company Stock issuable upon
exercise of the Options as it shall determine and specify in the Grant
Instrument.  The Committee may accelerate the exercisability of any or all
outstanding Options at any time for any reason.

 

(e)           Exercise of Options.  A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company.  The Grantee shall pay the Exercise Price for an Option as
specified by the Committee (x) in cash, (y) with the approval of the Committee,
by delivering shares of Company Stock owned by the Grantee and having a Fair
Market Value on the date of exercise equal to the Exercise Price or by
attestation (on a form prescribed by the Committee) to ownership of shares of
Company Stock having a Fair Market Value on the date of exercise equal to the
Exercise Price, or (z) to the extent permitted by applicable law, by such other
method as the Committee may approve.  Shares of Company Stock used to exercise
an Option shall have been held by the Grantee for the requisite period of time
to avoid adverse accounting consequences to the Company with respect to the
Option.  The Grantee shall pay the Exercise Price and the amount of any
withholding tax due (pursuant to Section 9) as specified by the Committee.

 

(f)            Limits on Incentive Stock Options.  Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the stock on the date
of the grant with respect to which Incentive Stock Options are exercisable for
the first time by a Grantee during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary, within the
meaning of section 424(f) of the Code, exceeds $100,000, then the Option, as to
the excess, shall be treated as a Nonqualified Stock Option.  An Incentive Stock
Option shall not be granted to any person who is not an Employee of the Company
or a parent or subsidiary.

 

6.             Option Grants to Non-Employee Directors

 

A Non-Employee Director shall be entitled to receive Nonqualified Stock Options
in accordance with this Section 6.

 

(a)           Initial Grant.  Each Non-Employee Director who first becomes a
member of the Board will receive a grant of a Nonqualified Stock Option to
purchase 15,000 shares of Company Stock, immediately upon his or her becoming a
member of the Board, according to such terms as the Board, in its sole
discretion, may deem appropriate.

 

(b)           Annual Grants.  On each date that the Company holds its annual
meeting of stockholders each Non-Employee Director in office immediately after
the annual election of directors (including any directors first elected at such
meeting) will receive a grant of a Nonqualified Stock Option to purchase 10,000
shares of Company Stock according to such terms

 

5

--------------------------------------------------------------------------------


 

as the Board, in its sole discretion, may deem appropriate.  The date of grant
of such annual Grants shall be the date of such annual meeting of stockholders.

 

(c)           Discretionary Grants.  In addition to the grants provided under
Sections 6(a) and 6(b), Non-Employee Directors shall be eligible to receive
grants of Nonqualified Stock Options under the Plan at such times, in such
amounts and according to such terms as the Board, in its sole discretion, may
deem appropriate.

 

(d)           Acceleration.  Upon the occurrence of a Corporate Transaction or
upon Involuntary Termination (as defined in Section 11) of a director within
thirty-six (36) months following a Change in Control, each Nonqualified Stock
Option of such director shall automatically accelerate and become fully
exercisable as to all shares subject to such option and shall remain exercisable
until the expiration of the option term or earlier surrender of such option.

 

(e)           Except as otherwise provided in this Section 6, the Nonqualified
Stock Options granted to Non-Employee Directors shall be subject to the
provisions of this Plan applicable to Nonqualified Stock Options granted to
other persons.

 

7.             Stock Awards

 

The Committee may issue or transfer shares of Company Stock to an Employee, or
Key Advisor under a Stock Award, upon such terms as the Committee deems
appropriate.  The following provisions are applicable to Stock Awards:

 

(a)           General Requirements.  Shares of Company Stock issued or
transferred pursuant to Stock Awards may be issued or transferred for such cash
consideration, if any, and subject to such  restrictions, if any, as determined
by the Committee.  The Committee may establish conditions under which
restrictions on Stock Awards shall lapse over a period of time or according to
such other criteria as the Committee deems appropriate.  The period of time
during which the Stock Award will remain subject to restrictions will be
designated in the Grant Instrument as the “Restriction Period.”

 

(b)           Number of Shares.  Subject to the limitations set forth in
Section 3, the Committee shall determine the number of shares of Company Stock
to be issued or transferred pursuant to a Stock Award and the restrictions
applicable to such shares.

 

(c)           Requirement of Employment or Service.  If the Grantee ceases to be
employed by, or provide service to, the Company or any of its subsidiaries or
any other entity owned or controlled by the Company, during a period designated
in the Grant Instrument as the Restriction Period, or if other specified
conditions are not met, the Stock Award shall terminate as to all shares covered
by the award as to which the restrictions have not lapsed, and those shares of
Company Stock shall be immediately forfeited and returned to the Company.  The
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.

 

6

--------------------------------------------------------------------------------


 

(d)           Restrictions on Transfer and Legend on Stock Certificate.  During
the Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of the Stock Award except to a Successor Grantee
under Section 10(a).  Each certificate for Stock Awards shall contain a legend
giving appropriate notice of the restrictions in the Grant.  The Grantee shall
be entitled to have the legend removed from the stock certificate covering the
shares subject to restrictions when all restrictions on such shares have
lapsed.  The Committee may determine that the Company will not issue
certificates for Stock Awards until all restrictions on such shares have lapsed,
or that the Company will retain possession of certificates for Stock Awards
until all restrictions on such shares have lapsed.

 

(e)           Right to Vote and to Receive Dividends.  Except as otherwise
determined by the Committee and specified in the Grant Instrument, during the
Restriction Period,  the Grantee shall not have the right to vote shares subject
to Stock Awards or to receive any dividends or other distributions paid on such
shares, until all restrictions on such shares have lapsed.

 

(f)            Lapse of Restrictions.  All restrictions imposed on Stock Awards
shall lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Committee.  The Committee may
determine, as to any or all Stock Awards, that the restrictions shall lapse
without regard to any Restriction Period.

 

8.             Qualified Performance-Based Compensation.  The Committee may
determine that Stock Awards granted to an Employee shall be considered
“qualified performance-based compensation” under section 162(m) of the Code. 
The following provisions shall apply to Grants of Stock Awards that are to be
considered “qualified performance-based compensation” under section 162(m) of
the Code:

 

(a)           Performance Goals.

 

(i)            When Stock Awards that are to be considered “qualified
performance-based compensation” are granted, the Committee shall establish in
writing (A) the objective performance goals that must be met, (B) the
performance period during which the performance will be measured, (C) the
threshold, target and maximum amounts that may be paid if the performance goals
are met, and (D) any other conditions that the Committee deems appropriate and
consistent with the Plan and section 162(m) of the Code.

 

(ii)           The business criteria may relate to the Grantee’s business unit
or the performance of the Company and its parents and subsidiaries as a whole,
or any combination of the foregoing.  The Committee shall use objectively
determinable performance goals based on one or more of the following criteria: 
stock price, earnings per share, net earnings, operating earnings, earnings
before income taxes, EBITDA (earnings before income tax expense, interest
expense, and depreciation and amortization expense), return on assets,
stockholder return, return on equity, growth in assets, unit volume, sales or
market share, or strategic business criteria consisting of one or more
objectives based on meeting specified revenue goals, market

 

7

--------------------------------------------------------------------------------


 

penetration goals, geographic business expansion goals, cost targets or goals
relating to acquisitions or divestitures.

 

(b)           Establishment of Goals.  The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.  The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the performance
goals have been met.  The Committee shall not have discretion to increase the
amount of compensation that is payable upon achievement of the designated
performance goals.

 

(c)           Announcement of Grants.  The Committee shall certify and announce
the results for each performance period to all Grantees after the announcement
of the Company’s financial results for the performance period.  If and to the
extent that the Committee does not certify that the performance goals have been
met, the grants of Stock Awards for the performance period shall be forfeited or
shall not be made, as applicable.

 

(d)           Death, Disability or Other Circumstances.  The Committee may
provide that Stock Awards shall be payable or restrictions on such Grants shall
lapse, in whole or in part, in the event of the Grantee’s death or Disability
during the performance period, or under other circumstances consistent with the
Treasury regulations and rulings under section 162(m) of the Code.

 

9.             Withholding of Taxes

 

(a)           Required Withholding.  All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements.  The Company may require that the Grantee or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

 

(b)           Election to Withhold Shares.  If the Committee so permits, a
Grantee may elect to satisfy the Company’s income tax withholding obligation
with respect to a Grant by having shares withheld up to an amount that does not
exceed the Grantee’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.  The election must be in a
form and manner prescribed by the Committee and may be subject to the prior
approval of the Committee.

 

8

--------------------------------------------------------------------------------


 

10.           Transferability of Grants

 

(a)           Nontransferability of Grants.  Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime.  A
Grantee may not transfer those rights except by will or by the laws of descent
and distribution or, with respect to Grants other than Incentive Stock Options,
if permitted in any specific case by the Committee, pursuant to a domestic
relations order (as defined under the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the regulations thereunder).  When a
Grantee dies, the personal representative or other person entitled to succeed to
the rights of the Grantee (“Successor Grantee”) may exercise such rights.  A
Successor Grantee must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the Grantee’s will or under the applicable laws
of descent and distribution.

 

(b)           Transfer of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may provide, in a Grant Instrument, that a Grantee may
transfer Nonqualified Stock Options to family members, or one or more trusts or
other entities for the benefit of or owned by  family members, consistent with
applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.

 

11.           Certain Corporate Transactions and Changes of Control

 

(a)           Change of Control.  As used in Section 11(d) below, a “Change of
Control” shall be deemed to have occurred if there is a change in ownership or
control of the Company effected through either of the following transactions:

 

(i)            the direct or indirect acquisition by any person or related group
of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than thirty percent (30%) of the combined voting
power of the Company’s outstanding securities pursuant to a tender or exchange
offer made directly to the Company’s stockholders which the Board does not
recommend such stockholders to accept; or

 

(ii)           a change in the composition of the Board over a period of
twenty-four (24) months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (x) have been Board members continuously
since the beginning of such period, or (y) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (x) who were still in office at the time such
election or nomination was approved by the Board.

 

(b)           Corporate Transaction.  As used in Section 11(d) below, “Corporate
Transaction” shall mean either of the following stockholder-approved
transactions to which the Company is a party:

 

9

--------------------------------------------------------------------------------


 

(i)            a merger or consolidation in which securities possessing more
than fifty percent (50%) of the combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

 

(ii)           the sale, transfer or other disposition of more than 75% of the
Company’s assets in a single or related series of transactions.

 

(c)           Involuntary Termination.  As used in Section 11(d) below,
“Involuntary Termination” shall mean the termination of the service of any
Grantee of the Company or any successor thereto which occurs by reason of:

 

(i)            such individual’s involuntary dismissal or discharge by the
Company or the successor thereto for reasons other than Misconduct (as defined
below), or

 

(ii)           such individual’s voluntary resignation, in either case
following:

 

(A)          a change in his or her position with the Company or the successor
thereto which materially reduces his or her level of responsibility,

 

(B)           a reduction in his or her level of compensation (including base
salary, significant fringe benefits or any non-discretionary and
objective-standard incentive payment or bonus award) by more than ten percent
(10%) in the aggregate; or

 

(C)           a relocation of such individual’s place of employment by more than
fifty (50) miles, only if such change, reduction or relocation is effected by
the Company or the successor thereto without the individual’s consent.

 

For purposes of this definition, the term “Misconduct” means the commission of
any act of fraud, embezzlement or dishonesty by the Grantee, any unauthorized
use or disclosure by such individual of confidential information or trade
secrets of the Company or its successor, or any other intentional misconduct by
such individual adversely affecting the business or affairs of the Company or
its successor in a material manner.  The foregoing definition shall not be
deemed to be inclusive of all the acts or omissions which the Company or its
successor may consider as grounds for the dismissal or discharge of any Grantee
or its successor.

 

(d)           Consequences of Certain Corporate Transactions and Changes of
Control

 

(i)            In the event of any Corporate Transaction, each Option which is
at the time outstanding under this Plan and each Stock Award to which the
restrictions have not lapsed shall automatically accelerate so that each such
Option shall, immediately prior to the specified effective date for such
Corporate Transaction, become fully exercisable with respect to the total number
of shares of Common Stock at the time subject to such Option and may be
exercised for all or any portion of such shares as fully-vested shares and all
restrictions applicable to the shares of Common Stock subject to such Stock
Award shall lapse.  However, the vesting of an

 

10

--------------------------------------------------------------------------------


 

outstanding Grant under this Plan shall not so accelerate nor shall the
restrictions so lapse  if and to the extent:

 

(A)          such Grant is, in connection with such Corporate Transaction,
either to be assumed by the successor corporation or parent thereof or to be
replaced with an option or stock award for shares of the capital stock of the
successor corporation or parent thereof having comparable value and terms;

 

(B)           such Grant is to be replaced with a cash incentive option or award
of the successor corporation which preserves the Option spread or Stock Award
value existing at the time of such Corporate Transaction and provides for
subsequent payout in accordance with the same terms and conditions, including
without limitation, the same vesting schedule applicable to such Grant;

 

(C)           such Grant is to be replaced by a grant under another incentive
program which the Committee determines is reasonably equivalent in value; or

 

(D)          the acceleration of the vesting period under such Option or the
lapse of restrictions with respect to such Stock Award is subject to other
limitations imposed by the Committee at the time of the Grant.  The
determination of comparability under clauses 10(d)(i)(A), (B) or (C) above shall
be made by the Committee, and its determination shall be final, binding and
conclusive.

 

(ii)           Upon a Grantee’s cessation of service by reason of an Involuntary
Termination within thirty-six (36) months after a Corporate Transaction in which
his or her outstanding options or grants are assumed or replaced pursuant to
clause 10(d)(i)(A), (B) or (C) above, each such option or grant under clause
10(d)(i)(A) shall automatically accelerate and become fully exercisable and all
restrictions applicable to such grants shall lapse, with respect to the total
number of shares of stock at the time subject to such option or grant and the
cash incentive program under clause 10(d)(i)(B) or other incentive program under
clause 10(d)(i)(C) shall become fully vested.  In addition, upon a Grantee’s
cessation of service by reason of an Involuntary Termination within 36 months
after a Change of Control, each Option shall automatically accelerate and become
fully exercisable and all restrictions applicable to Stock Awards shall lapse,
with respect to the total number of shares of Company Stock at the time subject
to such Grant.  The Option as so accelerated shall remain exercisable until the
earlier of the expiration of the option term or the expiration of the one
(1)-year period measured from the date of such Involuntary Termination.

 

(iii)          Immediately following the consummation of a Corporate
Transaction, all outstanding Grants under this Plan shall terminate and cease to
remain outstanding, except to the extent assumed by the successor corporation or
its parent company.

 

(iv)          Each outstanding Grant under this Plan that is assumed in
connection with a Corporate Transaction shall be appropriately adjusted,
immediately after such Corporate Transaction, to apply and pertain to the number
and class of securities which would have been

 

11

--------------------------------------------------------------------------------


 

issued to the Grantee, upon consummation of such Corporate Transaction, had (in
the case of an Option) such person exercised the Option immediately prior to
such Corporate Transaction.  In the case of an Option, appropriate adjustments
shall also be made to the exercise price payable per share, provided the
aggregate exercise price payable for such securities shall remain the same.  In
addition, the class and number of shares available for issuance under the Plan
on both an aggregate and participant basis following the consummation of such
Corporate Transaction shall be appropriately adjusted.

 

(v)           The provisions of Section 11(d)(i) shall not operate as a
limitation on the Committee’s discretionary authority, exercisable either at the
time of the Grant or at any time while the Grant remains outstanding, to provide
for the automatic acceleration of one or more outstanding Options, or the lapse
of all restrictions applicable to a Stock Award upon the occurrence of any
change in the Company’s organization, ownership or structure not otherwise
within the definition of a Corporate Transaction or a Change of Control. The
Committee also shall have full power and authority to condition any such option
acceleration, restriction lapse and the termination of any outstanding
repurchase rights upon the Grantee’s cessation of service by reason of an
Involuntary Termination within a specified period following any such event.  Any
Options accelerated in connection with any such event shall remain fully
exercisable until the expiration or sooner termination of the option term or the
surrender of such option.

 

(vi)          The acceleration or substitution of Grants under this Section 11
shall in no way affect the right of the Corporation to adjust, reclassify,
reorganize or otherwise change its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 

(vii)         The portion of any Incentive Stock Option accelerated under this
Section 11(d) in connection with a Corporate Transaction or Change of Control
intended to comply with section 424 of the Code shall remain exercisable as an
incentive stock option under the Federal tax laws only to the extent the dollar
limitation specified in Section 5(f) is not exceeded.  To the extent such dollar
limitation is exceeded, such option shall be exercisable as a nonqualified stock
option under the Federal tax laws.

 

12

--------------------------------------------------------------------------------


 

12.           Limitations on Issuance or Transfer of Shares.

 

No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee.  The Committee shall have the right to condition any Grant made
to any Grantee hereunder on such Grantee’s undertaking in writing to comply with
such restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions. 
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.

 

13.           Amendment and Termination of the Plan

 

(a)           Amendment.  The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without stockholder
approval if such approval is required in order to comply with the Code or other
applicable laws, or to comply with applicable stock exchange requirements.

 

(b)           Stockholder Re-Approval Requirement.  If Stock Awards are granted
as “qualified performance-based compensation” under Section 8 above, the Plan
must be reapproved by the stockholders no later than the first stockholders
meeting that occurs in the fifth year following the year in which the
stockholders previously approved the provisions of Section 8, if required by
section 162(m) of the Code or the regulations thereunder.

 

(c)           Termination of Plan.  The Plan shall terminate on the day
immediately preceding the tenth anniversary of February 5, 2004, unless the Plan
is terminated earlier by the Board or is extended by the Board with the approval
of the stockholders.

 

(d)           Termination and Amendment of Outstanding Grants.  A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 19(b).  The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant.  Whether or not the Plan has terminated, an outstanding Grant may be
terminated or amended under Section 19(b) or may be amended by agreement of the
Company and the Grantee consistent with the Plan, so long as no previously
granted Option is repriced, replaced, or regranted through cancellation, or by
lowering the Exercise Price of a previously granted Option, unless the
stockholders of the Company provide prior approval.

 

(e)           Governing Document.  The Plan shall be the controlling document. 
No other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner.  The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

 

13

--------------------------------------------------------------------------------


 

14.           Funding of the Plan

 

This Plan shall be unfunded.  The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan.  In no event shall interest be paid
or accrued on any Grant, including unpaid installments of Grants.

 

15.           Rights of Participants

 

Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan.  Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.

 

16.           No Fractional Shares

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant.  The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

17.           Headings

 

Section headings are for reference only.  In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

 

18.           Effective Date of the Plan.

 

Subject to approval by the Company’s stockholders, the Plan, as hereby amended
and restated, shall be effective as of May 23, 2008.

 

19.           Miscellaneous

 

(a)           Grants in Connection with Corporate Transactions, Changes of
Control and Otherwise.  Nothing contained in this Plan shall be construed to
(i) limit the right of the Committee to make Grants under this Plan in
connection with the acquisition, by purchase, lease, merger, consolidation or
otherwise, of the business or assets of any corporation, firm or association,
including Grants to employees thereof who become Employees of the Company, or
for other proper corporate purposes, or (ii) limit the right of the Company to
grant stock options or make other awards outside of this Plan.  Without limiting
the foregoing, the Committee may make a Grant to an employee of another
corporation who becomes an Employee by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company or any of its subsidiaries in substitution for a stock
option or Stock Award grant made by such corporation.  The terms and conditions
of the substitute grants may

 

14

--------------------------------------------------------------------------------


 

vary from the terms and conditions required by the Plan and from those of the
substituted stock incentives.  The Committee shall prescribe the provisions of
the substitute grants.

 

(b)           Compliance with Law.  The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required.  With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act.  In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of section
162(m) of the Code and that, to the extent applicable, Grants comply with the
requirements of section 409A of the Code.  To the extent that any legal
requirement of section 16 of the Exchange Act or section 422, 162(m) or 409A of
the Code as set forth in the Plan ceases to be required under section 16 of the
Exchange Act or section 422, 162(m) or 409A of the Code, that Plan provision
shall cease to apply.  The Committee may revoke any Grant if it is contrary to
law or modify a Grant to bring it into compliance with any valid and mandatory
government regulation, so long as no previously granted Option is repriced,
replaced, or regranted through cancellation, or by lowering the Exercise Price
of a previously granted Option, unless the stockholders of the Company provide
prior approval.  The Committee may also adopt rules regarding the withholding of
taxes on payments to Grantees.  The Committee may, in its sole discretion, agree
to limit its authority under this Section.

 

(c)           Governing Law.  The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the Commonwealth
of Pennsylvania, without giving effect to the conflict of laws provisions
thereof.

 

15

--------------------------------------------------------------------------------